DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the fifth office action in response to the above identified patent application filed on
08/21/2017. Applicant has amended claims 1-8, 10, and 14-17. Claims 18-20 were previously withdrawn by Applicant. Claims 1-17 are pending and examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prade (US 2015/0316266 A1).
Regarding claim 1, Prade teaches (Figures 1, 2, and 10) a method of operating a combustion system (20 – Figure 2) of an engine (p. [0002], l. 1: “gas turbines”) to attenuate combustion dynamics (intended use), wherein the combustion system (20) comprises a fuel nozzle assembly (1 – Figures 1 and 2) having a plurality of fuel nozzles (fuel jets 12 and 13 – Figures 1 and 10) each extended in annular arrangement at least partially through a bulkhead and dome assembly (see annotated Figure 2 on page 5), the method comprising:
flowing, via a compressor section (inherent in a gas turbine), an overall supply of air (25 – Figure 1) to the combustion system (20), wherein at least a portion of the overall supply of air (25) is provided through the fuel nozzle assembly (1) – (as shown in Figure 1, air 25 passes through fuel nozzle assembly 1);
flowing, via a fuel supply system (10 and 11), an overall flow of fuel (p. [0049], ll. 13-14: “fuel from a source, not illustrated”) to the combustion system (20);
flowing, to a first set of fuel nozzles (fuel jets 12) of the plurality of fuel nozzles (12 and 13), a first supply of fuel (10) from the overall flow of fuel (fuel source) to the combustion system (20), the first supply of fuel flowing to the first set of fuel nozzles (12) via a first fuel manifold (the left blade 18 in Figure 11 acts as the first fuel manifold) coupled to the fuel supply system (10 and 11), the first supply of fuel (10) producing a first fuel-air mixture from the first set of fuel nozzles (12);
flowing, to a second set of fuel nozzles (fuel jets 13) of the plurality of fuel nozzles (12 and 13), a second supply of fuel (11) from the overall flow of fuel (fuel source) to the combustion system (20), the second supply of fuel (11) flowing to the second set of fuel nozzles (13) via a second fuel manifold (the right blade 18 in Figure 11 acts as the second fuel manifold) coupled to the fuel supply system (10 and 11), the second supply of fuel (11) defining a second fuel-air mixture from the second set of fuel nozzles freely changed from lean in fuel to rich in fuel (with respect to the integral mean value of the fuel/air mixture) by two separately adjustable distributing systems 10, 11” – thereby showing that one mixture can be leaner than the other), and wherein the first fuel-air mixture defines a rich mixture (as shown by p. [0051], ll. 2-5, the fuel air mixtures may be “rich in fuel”), and wherein the first set of fuel nozzles (12) and the second set of fuel nozzles (13) are in an alternating arrangement along a circumferential direction (shown by Figure 10) around a longitudinal centerline (2 – Figure 1) of the combustion system (20); and wherein each fuel nozzle of the first set of fuel nozzles (12) is adjacent to a fuel nozzle of the second set of fuel nozzles (13) along the circumferential direction (implied by Figure 10 since Figure 10 shows a portion of main burner 9; the entire main burner 9 would have each first fuel nozzle 18 w/ 12 alternate with an adjacent second fuel nozzle 18 w/ 13); and
igniting (via pilot burner 23 – Figure 1) the first fuel-air mixture and the second fuel-air mixture at a primary combustion zone (see annotated Figure 2 on next page) of a combustion chamber (21 – Figure 2) adjacent to the fuel nozzle assembly (1) having the plurality of fuel nozzles (located on element 1 in Figure 2) to produce an overall fuel-air ratio (this is a given because mixing the richer and leaner fuel-air mixtures will result in an overall fuel-air ratio between the ratio of the richer mixture and the ratio of the leaner mixture) of combustion gases at the combustion chamber (21) of the combustion system (20); and
flowing the combustion gases downstream from the primary combustion zone to a dilution zone (see annotated Figure 2 on next page) of the combustion chamber (21) – (inherent because the combustion gases will naturally flow from left to right in combustion chamber 21).

    PNG
    media_image1.png
    501
    679
    media_image1.png
    Greyscale

Regarding claim 2, Prade teaches the method as claimed and as discussed above for claim 1, and Prade further teaches determining a desired overall fuel-air ratio at the combustion chamber (21 – Figure 2) based at least on the overall supply of air and the overall flow of fuel (this is a given because the overall fuel-air ratio is a parameter that is defined as the overall fuel supply divided by the overall air supply). Note that Prade teaches “two separately adjustable distributing systems 10, 11” (p. [0051], l. 5), thereby showing that the fuel system (10 and 11) is capable of configuring the combustion chamber (21) to any desired overall fuel-air ratio.
Regarding claim 3, Prade, teaches the method as claimed and as discussed above for claim 2, and Prade further teaches determining a fuel split to the first set of fuel nozzles (12) and to the second set of fuel nozzles (13) based on the overall flow of fuel that is further based at least on an operating condition of the engine, the overall supply of air, and the desired overall fuel-air ratio. As stated in p. [0033]: “The respective shifting of the proportions of fuel makes it possible to compensate partially or influence on the combustion behavior of further operating parameters, such as for example the Wobbe index or gas temperature, and ambient conditions.” As mentioned in the rejection of claim 2, the overall fuel-air ratio is a parameter that depends on the overall supply of fuel and the overall supply of air. Therefore, the overall flow of fuel in Prade’s combustion system (20) must then depend on the overall supply of air and the desired overall fuel-air ratio.
Regarding claim 4, Prade teaches the method as claimed and as discussed above for claim 3, and Prade further teaches the fuel split defines the first supply of fuel (10) to the first set of fuel nozzles (12) as at least 50% of the overall supply of fuel. As stated in p. [0051], l. 5, the fuel distributing systems 10 and 11 are “separately adjustable”, thereby showing that the first fuel nozzle (18 w/ 12) is capable of supplying at least 50% of the overall supply of fuel.
Regarding claim 5, Prade teaches the method as claimed and as discussed above for claim 4, and Prade further teaches the fuel split defines a quantity of the first supply of fuel (10) to the first set of fuel nozzles (12) defining a first equivalence ratio different from the second supply of fuel (11) to the second set of fuel nozzles (13) defining a second equivalence ratio when the operating condition of the engine is less than a maximum power operating condition. As stated by p. [0051], ll. 2-5, the fuel-air profile can be freely changed from lean in fuel to rich in fuel. If the first fuel nozzle (18 w/ 12) is rich and the second fuel nozzle (18 w/ 13) is lean when the engine is operating at less than maximum power, then the first fuel nozzle (18 w/ 12) defines a first equivalence ratio different from the second equivalence ratio defined by the second fuel nozzle (18 w/ 13).
Regarding claim 6, Prade teaches the method as claimed and as discussed above for claim 5, and Prade further teaches the fuel split defines a quantity of the first supply of fuel (10) to the first set of fuel nozzles (12) as between approximately 50% and 99% of the overall flow of fuel, and wherein the fuel split defines a quantity of the second supply of fuel (11) to the second set of fuel nozzles (13) as a difference of the overall flow of fuel from the first supply of fuel (10) to the first set of fuel nozzles (18 
Regarding claim 7, Prade teaches the method as claimed and as discussed above for claim 3, and Prade further teaches the fuel split defines an approximately 50/50 split of the first supply of fuel (10) to the first set of fuel nozzles (12) and the second supply of fuel (11) to the second set of fuel nozzles (13) when the operating condition of the engine is at a maximum power operating condition (As stated in p. [0051], l. 5, the fuel distributing systems 10 and 11 are “separately adjustable”, thereby showing that combustion system 20 is capable of performing an approximate 50/50 split of fuel to the first fuel nozzle 12 and the second fuel nozzle 13 when the engine is operating at maximum power).
Regarding claim 8, Prade teaches the method as claimed and as discussed above for claim 7, and Prade further teaches the fuel split defines an approximately equal equivalence ratio at the first set of fuel nozzles (12) and the second set of fuel nozzles (13) when the operating condition of the engine is at the maximum power operating condition. As stated by p. [0051], ll. 2-5, the fuel-air profile can be freely changed from lean in fuel to rich in fuel. If the first fuel nozzle (18 w/ 12) is rich and the second fuel nozzle (18 w/ 13) is also rich when the engine is operating at maximum power, then the first fuel nozzle (18 w/ 12) defines a first equivalence ratio approximately equal to the second equivalence ratio defined by the second fuel nozzle (18 w/ 13).
Regarding claim 10, Prade teaches the method as claimed and as discussed above for claim 1, and Prade further teaches determining one or more acoustic modes (p. [0010], l. 11) at the combustion chamber (21 – Figure 2); and
determining a fuel split to the first set of fuel nozzles (12) and to the second set of fuel nozzles (13) based on the one or more acoustic modes to be attenuated at the combustion chamber (21) – (p. [0010], ll. 8-12, “Depending on the form of the flame, and consequently on the delay time distribution of thermoacoustic oscillations to the flow of the fuel/air mixture can consequently be changed.”)
Regarding claim 14, Prade teaches the method as claimed and as discussed above for claim 1, and Prade further teaches (Figures 1, 2, and 10) flowing, through a first fuel-air mixing flowpath of the first set of fuel nozzles (12 – Figures 1 and 10), a first supply of air (25 – Figure 1) from the overall supply of air from the compressor section (inherent in a gas turbine – Col 2, l. 1);
mixing the first supply of air (25) with the first supply of fuel (10) within the first fuel-air mixing flowpath of the first set of fuel nozzles (12) to produce the first fuel-air mixture;
flowing, through a second fuel-air mixing flowpath of the second set of fuel nozzles (13), a second supply of air (25) from the overall supply of air from the compressor; and
mixing the second supply of air (25) with the second supply of fuel (11) within the second fuel-air mixing flowpath of the second set of fuel nozzles (13) to produce the second fuel-air mixture leaner than the first fuel-air mixture (as discussed in the rejection of claim 1, p. [0051], ll. 2-5 shows that one mixture can be leaner than the other), wherein the first fuel-air mixture and the second fuel-air mixture each produce an equivalence ratio greater than 1.0 (p. [0051], ll. 2-5 teaches that both mixtures can be rich, and therefore, by definition, both mixtures produce an equivalence ratio greater than 1.0).
Regarding claim 15, Prade teaches the method as claimed and as discussed above for claim 1, and Prade further teaches flowing an approximately equal first supply of fuel and second supply of fuel to produce an approximately equal fuel-air mixture at each of the first set of fuel nozzles (12) and the second set of fuel nozzles (13) at a maximum power operating condition (As stated in p. [0051], l. 5, the fuel distributing systems 10 and 11 are “separately adjustable”, thereby showing that combustion system 20 is capable of flowing an approximately equal supply of fuel to the first fuel nozzle 12 and the second fuel nozzle 13 when the engine is operating at maximum power).
Regarding claim 16, Prade teaches the method as claimed and as discussed above for claim 3, and Prade further teaches the fuel split generally approaches approximately 50/50 as the operating condition of the engine increases toward maximum or high power (As stated in p. [0051], l. 5, the fuel distributing systems 10 and 11 are “separately adjustable”, thereby showing that combustion system 20 is capable of performing an approximate 50/50 split of fuel to the first fuel nozzle 12 and the second fuel nozzle 13 when the engine condition increases toward maximum power).
Regarding claim 17, Prade teaches the method as claimed and as discussed above for claim 1, and Prade further teaches igniting the first fuel-air mixture and the second fuel-air mixture produces dissimilar local stoichiometries from the first set of fuel nozzles (12) relative to the second set of fuel nozzles (13). As discussed in the rejection of claim 1, p. [0051], ll. 2-5 shows that one mixture can be leaner than the other. By definition, the richer fuel-air mixture has a dissimilar local stoichiometry compared with the leaner fuel-air mixture. Igniting these two mixtures will still result in dissimilar local stoichiometries. The richer fuel-air mixture will be composed only of fuel (since all the air in the mixture will have been used up during ignition), whereas the leaner fuel-air mixture will be composed only of air (since all the fuel will have been burned up during ignition), thereby producing dissimilar stoichiometries between the first set of fuel nozzles (12) and the second set of fuel nozzles (13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2009/0229238 A1), in view of Summerfield (US 2003/0014979 A1).
Regarding claim 1, Zhang teaches (Figure 5) a method of operating a combustion system of an engine (p. [0059], l. 1: “gas turbine”) to attenuate combustion dynamics (p. [0016], ll. 7-8: “to control the combustion pulsations at a level as low as possible”), wherein the combustion system comprises a fuel nozzle assembly having a plurality of fuel nozzles (21 and 22) each extended in annular arrangement at least partially through a bulkhead and dome assembly (ring in Figure 5 where elements 21 and 22 are arranged), the method comprising:
flowing, via a compressor section (inherent in a gas turbine – p. [0059], l. 1; see also compressor C – Figure 7), an overall supply of air (inherent since air is supplied to the combustion chamber – see p. [0012], ll. 4-5) to the combustion system, wherein at least a portion of the overall supply of air is provided through the fuel nozzle assembly (inherent since the fuel nozzles 21 and 22 each have a fuel-to-air ratio);
flowing, via a fuel supply system (23), an overall flow of fuel (p. [0060], l. 4) to the combustion system;

flowing, to a second set of fuel nozzles (22) of the plurality of fuel nozzles (21 and 22), a second supply of fuel (25) from the overall flow of fuel (23) to the combustion system, the second supply of fuel (25) flowing to the second set of fuel nozzles (22), the second supply of fuel (25) defining a second fuel-air mixture from the second set of fuel nozzles (22), wherein the second fuel-air mixture is defined leaner than the first fuel-air mixture (p. [0060], ll. 1-3, “The main burners, for example, operate with a richer fuel-to-air ratio and further away from the extinguishing limit than the supplementary burners” – thereby showing that supplementary burners 22 are leaner than main burners 21), and wherein the first fuel-air mixture defines a rich mixture (as shown by p. [0060], ll. 1-3, the main burners, Applicant defines narrowly in Claim 14 the definition of “rich” therefore any mixture richer than lean would read on limitation “rich”), and wherein the first set of fuel nozzles (21) and the second set of fuel nozzles (22) are in an alternating arrangement along a circumferential direction (shown by Figure 5) around a longitudinal centerline (20) of the combustion system; and wherein each fuel nozzle of the first set of fuel nozzles (21) is adjacent to a fuel nozzle of the second set of fuel nozzles (22) along the circumferential direction; and
igniting (inherent since the combustion produces pulsations) the first fuel-air mixture and the second fuel-air mixture at a primary combustion zone (where “CC” is located in Figure 6) of a combustion chamber (“CC”) adjacent to the fuel nozzle assembly having the plurality of fuel nozzles (shown as elements 31 and 32 in Figure 6) to produce an overall fuel-air ratio (this is a given because mixing the richer and leaner fuel-air mixtures will result in an overall fuel-air ratio between the ratio of 
flowing the combustion gases downstream from the primary combustion zone to a dilution zone (to the right of “CC” in Figure 6) of the combustion chamber (“CC”) – (inherent because the combustion gases will naturally flow from left to right in combustion chamber “CC”).
However, Zhang does not teach a first fuel manifold coupled to the fuel supply system and a second fuel manifold coupled to the fuel supply system.
Summerfield teaches a similar combustion system (Figures 3 and 4) in which a first supply of fuel (“G” – Figure 4) flows to a first set of fuel nozzles (18) via a first fuel manifold (22) coupled to the fuel supply system (30) and a second supply of fuel (“H” – Figure 4) flows to a second set of fuel nozzles (20) via a second fuel manifold (24) coupled to the fuel supply system (30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by including a first fuel manifold and a second fuel manifold both coupled to the fuel supply system via fuel lines 24 and 25 (Figure 5 of Zhang), in order to maintain an even fuel distribution at all fuel flow rates, as taught by Summerfield (p. [0002], ll. 1-4).
Regarding claim 2, Zhang, in view of Summerfield, teaches the method as claimed and as discussed above for claim 1, and Zhang further teaches determining a desired overall fuel-air ratio at the combustion chamber (“CC” – Figure 6) based at least on the overall supply of air and the overall flow of fuel (this is a given because the overall fuel-air ratio is a parameter that is defined as the overall fuel supply divided by the overall air supply). Note that Zhang teaches a “cascade control system” (element “S” in Figure 5), which “adjusts a fuel flow distribution to the main and supplementary burner groups of the multiple burners or to the main and supplementary stages of each of the multiple burners in the gas turbine combustion system” (p. [0019], ll. 9-13), thereby showing that the fuel system (23) is capable of configuring the combustion chamber (“CC”) to any desired overall fuel-air ratio.
Regarding claim 3, Zhang, in view of Summerfield, teaches the method as claimed and as discussed above for claim 2, and Zhang further teaches determining a fuel split to the first set of fuel nozzles (21) and to the second set of fuel nozzles (22) based on the overall flow of fuel that is further based at least on an operating condition of the engine, the overall supply of air, and the desired overall fuel-air ratio (p. [0030] teaches that the gas turbine can be operated at different operating conditions, such as “operated close to the lean pulsation limit pmax”, “operated with reduced pulsation levels and NOx emission levels”, and “operated at the fuel flow ratio γNPCC”). As mentioned in the rejection of claim 2, the overall fuel-air ratio is a parameter that depends on the overall supply of fuel and the overall supply of air. Therefore, the overall flow of fuel in Zhang’s combustion system must then depend on the overall supply of air and the desired overall fuel-air ratio.
Regarding claim 4, Zhang, in view of Summerfield, teaches the method as claimed and as discussed above for claim 3, and Zhang further teaches the fuel split defines the first supply of fuel to the first set of fuel nozzles (21) as at least 50% of the overall flow of fuel. As stated in p. [0019], ll. 9-13, the cascade control system S adjusts a fuel flow distribution to the main and supplementary burners, thereby showing that the first fuel nozzle (21) is capable of supplying at least 50% of the overall supply of fuel.
Regarding claim 5, Zhang, in view of Summerfield, teaches the method as claimed and as discussed above for claim 4, and Zhang further teaches the fuel split defines a quantity of the first supply of fuel to the first set of fuel nozzles (21) defining a first equivalence ratio different from the second supply of fuel to the second set of fuel nozzles (22) defining a second equivalence ratio when the operating condition of the engine is less than a maximum power operating condition. As stated by p. [0060], ll. 1-3, the main burners (21) operate with a richer fuel-to-air ratio than the supplementary burners (22). If the first set of fuel nozzles (21) has a richer fuel-to-air ratio than the second set of fuel nozzles (21) when the engine is operating at less than maximum power, then the first set of fuel nozzles 
Regarding claim 6, Zhang, in view of Summerfield, teaches the method as claimed and as discussed above for claim 5, and Zhang further teaches the fuel split defines a quantity of the first supply of fuel to the first set of fuel nozzles (21) as between approximately 50% and 99% of the overall flow of fuel, and wherein the fuel split defines a quantity of the second supply of fuel to the second set of fuel nozzles (22) as a difference of the overall flow of fuel from the first supply of fuel to the first set of fuel nozzles (21) – (this would naturally follow from the rejection of claim 4 since the overall supply of fuel is considered to comprise of all the fuel that goes into main burners 21 and supplementary burners 22).
Regarding claim 7, Zhang, in view of Summerfield, teaches the method as claimed and as discussed above for claim 3, and Zhang further teaches the fuel split defines an approximately 50/50 split of the first supply of fuel to the first set of fuel nozzles (21) and the second supply of fuel to the second set of fuel nozzles (22) when the operating condition of the engine is at a maximum power operating condition (As stated in p. [0019], ll. 9-13, the cascade control system S adjusts a fuel flow distribution to the main and supplementary burners, thereby showing that the combustion system is capable of performing an approximate 50/50 split of fuel to the first set of fuel nozzles 21 and the second set of fuel nozzles 22 when the engine is operating at maximum power).
Regarding claim 8, Zhang, in view of Summerfield, teaches the method as claimed and as discussed above for claim 7, and Zhang further teaches the fuel split defines an approximately equal equivalence ratio at the first set of fuel nozzles (21) and the second set of fuel nozzles (22) when the operating condition of the engine is at the maximum power operating condition. P. [0057], ll. 23-27 teaches that the fuel flow ratio γ may be freely adjusted. If the fuel flow ratio of the first set of fuel nozzles (21) is adjusted to be equal to the fuel flow ratio of the second set of fuel nozzles (22) when the 
Regarding claim 10, Zhang, in view of Summerfield, teaches the method as claimed and as discussed above for claim 1, and Zhang further teaches determining one or more acoustic modes (via pulsation level sensor 26) at the combustion chamber (“CC” – Figure 6); and
determining a fuel split to the first set of fuel nozzles (21) and to the second set of fuel nozzles (22) based on the one or more acoustic modes to be attenuated at the combustion chamber (“CC”) – (p. [0057], ll. 1-3 and 23-27 teaches that the pulsation levels can be controlled by the cascade control system, which does so by adjusting the fuel flow ratio, and therefore the fuel flow).
Regarding claim 15, Zhang, in view of Summerfield, teaches the method as claimed and as discussed above for claim 1, and Zhang further teaches flowing an approximately equal first supply of fuel and second supply of fuel to produce an approximately equal fuel-air mixture at each of the first set of fuel nozzles (21) and the second set of fuel nozzles (22) at a maximum power operating condition (As stated in p. [0019], ll. 9-13, the cascade control system S adjusts a fuel flow distribution to the main and supplementary burners, thereby showing that the combustion system is capable of flowing an approximately equal supply of fuel to the first set of fuel nozzles 21 and the second set of fuel nozzles 22 when the engine is operating at maximum power).
Regarding claim 16, Zhang, in view of Summerfield, teaches the method as claimed and as discussed above for claim 3, and Zhang further teaches the fuel split generally approaches approximately 50/50 as the operating condition of the engine increases toward maximum or high power (As stated in p. [0019], ll. 9-13, the cascade control system S adjusts a fuel flow distribution to the main and supplementary burners, thereby showing that the combustion system is capable of performing an approximate 50/50 split of fuel to the first set of fuel nozzles 21 and the second set of fuel nozzles 22 when the engine condition increases toward maximum power).
Regarding claim 17, Zhang, in view of Summerfield, teaches the method as claimed and as discussed above for claim 1, and Zhang further teaches igniting the first fuel-air mixture and the second fuel-air mixture produces dissimilar local stoichiometries from the first set of fuel nozzles (21) relative to the second set of fuel nozzles (22). As discussed in the rejection of claim 1, p. [0060], ll. 1-3 shows that main burners 21 operate with a richer fuel-to-air ratio than supplementary burners 22. By definition, the richer fuel-air mixture has a dissimilar local stoichiometry compared with the leaner fuel-air mixture. Igniting these two mixtures will still result in dissimilar local stoichiometries. The richer fuel-air mixture of main burner 21 will require more air to completely burn the richer fuel, whereas the leaner fuel-air mixture of supplementary burner 22 will require less air to completely burn the leaner fuel, thereby producing dissimilar stoichiometries between the first set of fuel nozzles (21) and the second set of fuel nozzles (22).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Prade (US 2015/0316266 A1) or Zhang (US 2009/0229238 A1), in view of Summerfield (US 2003/0014979 A1), and in further view of O'Connor (US 2003/0110777 A1).
Regarding claim 9, Prade or Zhang, in view of Summerfield, teaches the method as claimed and as discussed above for claim 2, except for determining the desired overall fuel-air ratio at the combustion chamber is a function of one or more of a pressure and a temperature of the overall supply of air at the combustion system.
O’Connor teaches the fuel-air ratio range for light-off, or ignition, is affected by fuel viscosity, atmospheric temperature, and atmospheric air pressure. Therefore, the desired overall fuel-air ratio for ignition at the combustion chamber is a function of air pressure and air temperature.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Prade or Zhang, in view of Summerfield, by having the desired overall fuel-air ratio at the combustion chamber be a function of one or more of a pressure and a .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Prade (US 2015/0316266 A1) or Zhang (US 2009/0229238 A1), in view of Summerfield (US 2003/0014979 A1), and in further view of Huebner (US 2016/0138808 A1).
Regarding claim 11, Prade or Zhang, in view of Summerfield, teaches the method as claimed and as discussed above for claim 10, and Prade or Zhang further teaches determining the fuel split is based at least on the one or more acoustic modes at the combustion chamber to be attenuated (Prade: p. [0010], ll. 8-12, “Depending on the form of the flame, and consequently on the delay time distribution of the fuel/air mixture up to the reaction zone, the strength of the feedback of thermoacoustic oscillations to the flow of the fuel/air mixture can consequently be changed.” Zhang: p. [0057], ll. 1-3 and 23-27 teaches that the pulsation levels can be controlled by the cascade control system, which does so by adjusting the fuel flow ratio, and therefore the fuel flow).
However, Prade or Zhang, in view of Summerfield, does not teach determining the fuel split is based at least on a desired overall fuel-air ratio at the combustion chamber.
Huebner teaches a control device (Figure 3) for determining a preselected fuel split demand for the staged combustion chamber, wherein this determination can be performed based on a value for the fuel/air ratio (Paragraph 0008). In particular, Figure 2B shows the fuel split as a function of the fuel/air ratio (FAR40). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Prade or Zhang, in view of Summerfield, by having the fuel split be based at least on a desired overall fuel-air ratio at the combustion chamber, since it was known in the art that the fuel split is based on a desired overall fuel-air ratio at the combustion chamber.
Regarding claim 12, Prade or Zhang, in view of Summerfield, and in further view of Huebner, teaches the method as claimed and as discussed above for claim 11, including adjusting the fuel split based on the desired overall fuel-air ratio (see the rejection of claim 11) and one or more of a frequency, amplitude, or both, or magnitude of changes thereof of a pressure at the combustion chamber, and a frequency, amplitude, or both of vibrations at the combustion chamber (Prade: p. [0026], ll. 6-11, “By means of the device for measuring alternating pressure amplitudes in individual frequency bands, it can be established specifically which pressure or flame oscillations occur in the combustion chamber, so that fuel can be suitably supplied to the distributing systems of the burner in order to reduce the disturbances occurring”. Zhang: p. [0025], ll. 3-7, “The pulsation target comprises one or more values of pulsation targets, where each of the one or more values is attributed to a predetermined pulsation frequency critical for the given gas turbine combustion system”).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2009/0229238 A1), in view of Summerfield (US 2003/0014979 A1) and Huebner (US 2016/0138808 A1).
Regarding claim 13, Zhang, in view of Summerfield and Huebner, teaches the method as claimed and as discussed above for claim 12, and Zhang further teaches (Figure 5) measuring, via one or more sensors (26), a frequency, amplitude, or both, or magnitude of changes of a pressure at the combustion chamber (“CC” – Figure 6), and a frequency, amplitude, or both of vibrations at the combustion chamber (“CC”).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Prade (US 2015/0316266 A1), in view of Huebner (US 2016/0138808 A1), and in further view of Garay (US 2006/0040225 A1).
Regarding claim 13, Prade, in view of Huebner, teaches the method as claimed and as discussed above for claim 12, except for measuring, via one or more sensors, a frequency, amplitude, or both, or magnitude of changes of a pressure at the combustion chamber, and a frequency, amplitude, or both of vibrations at the combustion chamber.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Prade, in view of Huebner, by including sensors to measure a frequency, amplitude, or both, or magnitude of changes of a pressure at the combustion chamber, and a frequency, amplitude, or both of vibrations at the combustion chamber, since it was known in the art that a modern combustion chamber is normally fitted with sensors to monitor the pressure pulsations anyway, as taught by Garay (Paragraph 0008, lines 2-4).

Response to Arguments
Applicant's arguments filed February 22 have been fully addressed in the Advisory Action dated March 15, 2021.
In the Advisory Action, Examiner stated “Applicant’s amendments to claim 1 overcome…the prior art rejections as applied in the Final Office Action, due to the fact that Prade and Zhang do not teach any fuel manifolds.” However, upon further examination, it has been determined that Applicant’s amendments regarding the fuel manifolds overcome the Zhang prior art, but not the Prade prior art. While Prade does not explicitly recite the term “fuel manifolds”, the blades (18) of burner 1 are considered “fuel manifolds” since the blade is shown (in Figure 11) to be a chamber that branches into several openings, wherein each opening is represented by element 12 or 13. Examiner regrets any inconvenience arising from the error.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact10the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741